Exhibit 99.1 GeoVax Reports 2014 First Quarter Financial Results And Provides Corporate Update ATLANTA, GA, May 1, 2014 – GeoVax Labs, Inc. (OTCQB: GOVX), a biotechnology company developing HIV/AIDS vaccines, announced its financial results for the three months ended March 31, 2014 and provided a corporate update. First Quarter Developments and Highlights Therapeutic HIV Vaccine – Phase 1 Trial Data. In January, GeoVax announced preliminary results for a Phase 1 clinical trial (GV-TH-01) investigating the therapeutic use of GOVX-B11 in HIV-infected patients. GV-TH-01 is an open label study testing the safety and immunogenicity of the GOVX-B11 DNA/MVA vaccine in HIV-infected patients who initiated antiretroviral drug therapy (ART) within 18 months of seroconversion and had stably controlled virus for at least 6 months. Patients were vaccinated with two DNA inoculations followed by two MVA inoculations at intervals of two months. Eight weeks following the last inoculation, patients suspended drug therapy for a 12 week period. Vaccinated patients’ ability to control the time and temporal height of re-emergent virus in the absence of drugs was then observed. Drug treatment was re-instituted after 12 weeks, and trial participants were observed for an additional 6 months. Excellent safety was observed throughout the trial, with none of the 9 participants needing to reinstate antiretroviral drugs during the treatment interruption phase of the trial. GeoVax’s initial analysis of the trial data indicates that, during the vaccination phase of the trial, enhanced CD8+ T cells were elicited in 8 of 9 participants and enhanced CD4+ T cell in 5 of 9 participants. Antibody responses were boosted in 4 of 9 participants. Analyses during the treatment interruption phase suggested that individuals with the best immune responses to the vaccine had lower levels of re-emergent virus. These results and other positive observations from this study have given the Company rationale to proceed with its therapeutic vaccine clinical development program. GeoVax expects to formally publish study results for GV-TH-01 in a scientific journal in late-2014. Therapeutic HIV Vaccine – Planned Follow-on Trial.
